Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 29 November 2021, to the Original Application, filed 23 March 2020.

2. 	Claims 1-15, renumbered as 1-12, 14-15, and 13, respectively, are allowed.



Reasons for Allowance

3. 	Claims 1-15, renumbered as 1-12, 14-15, and 13, respectively, are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 6, renumbered as 1 and 10, respectively.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… comparing the first text fragment paragraph to one or more text fragment paragraphs of the second document;
identifying top-k text fragment paragraphs in the second document that are most similar to the first text fragment paragraph based on processing using the first semantic model…

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.


5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

	- Zelenkov (U.S. Publication 2017/0228369 A1) discloses processing a text.
- Guan (U.S. Publication 2021/0011961 A1) discloses content management.
- Beaver (U.S. Publication 2020/0387673 A1) discloses automated conversation review to surface virtual assistant misunderstandings.
- Segond (U.S. Publication 2007/0179776 A1) discloses linguistic user interfaces.
- Modani (U.S. Publication 2021/0248322 A1) discloses automated identification of concept labels for a text fragment.
- Filippova (U.S. Publication 2010/0107045 A1) discloses intra-document reference identification and resolution.
- Kohli (U.S. Patent 11,170,175 B1) discloses generating replacement sentences for a particular sentiment.

	
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Stanley, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURIE A RIES/Primary Examiner, Art Unit 2176